Title: Thomas Jefferson to Fitzwhylsonn & Potter, 1 May 1817
From: Jefferson, Thomas
To: Fitzwhylsonn & Potter


          
            Messrs Fitzwhylson and Potter
            Monticello
May 1. 17.
          
          I suppose I must consider the Nos of the Edinburg Review sent you by the stage as irrecoverably lost, and proceed to get my Nos compleated. I have the 14. vols republished bringing the work down to No 28. and I now inclose you Nos 51. 52. consequently I want from No 29. to 50. inclusive which will make 11. vols, and the two Nos I send will make a 12th to be half bound and lettered, which I must pray you to furnish me. I have No 53. but do not send it till I get 54.
          I wrote to you some time ago for a copy of Josephus in English. I have lately seen an edition in 3. v. 8vo printed in at Springfield in Connecticut for Johnson and Warner. it is on mean paper, and indifferent type. yet if no better can be got in 8vo I must be contented with that; but am  in hopes you can get it better bound than the  spungy copy I saw.
           There are two boatmen, Johnson & Gilmore belonging to Milton who may will bring articles for me safely, and are more to be trusted than the stage. I am in hopes the books sent to you, to be bound as stated in my letter of Mar. 19. are ready by this time, and I would prefer their being committed to either Johnson or Gilmore  rather than to the stage. Accept my respectful salutations.
          Th: Jefferson
         